Case 3:19-cv-18036-BRM-DEA Document 26 Filed 08/03/20 Page 1 of 1 PageID: 95
                                                                        U.S. Department of Justice

                                                                        United States Attorney
                                                                        District of New Jersey
                                                                        Civil Division

_____________________________________________________________________________________________________________________

CRAIG CARPENITO                                               402 East State Street, Room 430    main: (609) 989-2190
UNITED STATES ATTORNEY                                        Trenton, NJ 08608                  direct: (609) 989-0563
                                                              john.ruymann@usdoj.gov             fax: (609) 989-2360
J. Andrew Ruymann
Assistant United States Attorney
Chief, Civil Division
                                                                        August 3, 2020
By Electronic Filing Only

Honorable Douglas E. Arpert
United States Magistrate Judge
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

          Re:       State of New Jersey v U.S. Department of Education
                    Civil Action No. 19-18036(BRM)(DEA)

Dear Judge Arpert:

       I write with the consent of opposing counsel, DAG Elspeth Hans, to convey
the parties' joint request for a 60-day adjournment of the initial conference
scheduled for August 4, 2020, at 10:00 am, in this FOIA matter. The parties make
this request to continue discussions to see whether this matter can be amicably
resolved. This is the parties' fourth request for an adjournment of the initial
conference, with the most recent adjournment rescheduling the initial conference
from June 2, 2020, to August 4, 2020. If Your Honor has any questions or you
would like me to arrange a conference call, please let me know. I thank the Court
for Your Honor's consideration of this request.

                                                              Respectfully submitted,

                                                              CRAIG CARPENITO
                                                              United States Attorney

                                                              s/ J. Andrew Ruymann

                                                              By: J. ANDREW RUYMANN
                                                              Assistant U.S. Attorney
c: Elspeth Hans, DAG (By ECF Only)
